                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BONNIE KELLY,

                  Plaintiff,                           8:18-CV-532

      vs.
                                                      JUDGMENT
BENJAMIN CARSON, Secretary of
United States of America Housing
and Urban Development in his
Official Capacity; and DOES 1-50,

                  Defendants.

      For the reasons stated in the accompanying memorandum and order,
the plaintiff's complaint is dismissed.


      Dated this 7th day of August, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
